Citation Nr: 0608084	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for service connected 
lumbosacral strain.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986 and from February 1987 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In a letter received May 2005, the veteran stated that since 
he filed his substantive appeal, he visited a doctor at 
Holloman Air Force Base for back treatment.  In addition, on 
his VA Form 9 the veteran stated that he had received medical 
treatment for his back for the past 10 years.  The record 
does not contain any post-service medical treatment records.  
VA is held to have constructive notice of documents generated 
by the military, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The veteran has also 
maintained that his problems with his back are more severe 
than was reflected by the 2003 VA examination report, and 
also points out that his problems with his back have 
significantly impacted his employment.  Therefore, the RO 
should request these records and schedule the veteran for an 
examination on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
the veteran's treatment records from Holloman 
Air Force Base for back treatment since March 
2003.  All efforts to obtain such records 
should be fully documented, and the facility 
is requested to provide a negative response 
if records are not available.

2.  Schedule the veteran for an 
examination appropriate to determine the 
extent and severity of his back 
disability.  The claims file should be 
available to the examiner for review prior 
to the examination.

3.  The veteran should be invited to 
submit statements from employers or work 
associates who might provide insight or 
observations regarding problems the 
veteran might be experiencing in the 
workplace due to problems associated with 
his back.

4.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


